DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of: 
Invention/Group II (Claims 18-68); 
Species 1A (treating the vagina); 
Species 2A (at least one indicator is one or more visible markings), 
Species 3A (the periodic metronome signal is an audio signal from an audio actuator); and
Species 4B (the ESA identifier is an electrical or electronic device operatively coupled to the controller)
in the reply filed on February 25, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Invention/Group I, there being no allowable generic or linking claim. 
27-35 and 56 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Species 2B, there being no allowable generic or linking claim. 
Claims 36-45 and 57 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Species 2C, there being no allowable generic or linking claim. 
Claims 46-55 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Species 2D, there being no allowable generic or linking claim. 
Claims 58-61 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Species 3C, there being no allowable generic or linking claim. 
Claims 62-64 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Species 3B, there being no allowable generic or linking claim. 
	Claims 18-26 and 65-68 are directed to the elected Invention/Group and Species and are therefore elected for examination on the merits.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119 or 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosures of the prior-filed applications:
U.S. App. No. 12/687,965 (filed January 15, 2010), 
U.S. App. No. 12/687,991 (filed January 15, 2010, now U.S. Patent No. 10,743,929),
U.S. App. No. 12/496,216 (filed July 1, 2009, now U.S. Patent No. 8,795,264) and 
U.S. App. No. 61/077,348 (filed July 1, 2008)
fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Specifically, at the very least, there appears to be inadequate support for the following limitations recited in claims 18, 26 and/or 65:
“massaging portion”
“wherein said body portion comprises at least one indicator for determining a distance …”
“audio actuator”



Claim Objections
Claim 18 is objected to because of the following informalities:  in line 4, “said laser energy” lacks proper antecedent basis and thus should not be introduced using the word “said.”  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 18-26 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0286576 A1 to Pryor et al. (hereinafter “Pryor”) in view of US 2012/0253204 A1 to Ben-Yehuda (hereinafter “Ben-Yehuda”).
	Regarding Claims 18-23 and 26, Pryor teaches:
a probe comprising a body portion (see portion labeled 104 in FIG. 1) and a massaging portion (108); 
wherein each of said probe and massaging portion have an outer dimension (see FIG. 1) and are transmissive to said laser energy (“The massage wand 104 is made of a material substantially transparent at the wavelength of the therapeutic light such that the therapeutic light 112 can transmit through it” in Para. [0015]); and 
wherein said probe is capable of being in optical communication with a source of laser energy (100) by an optically transmissive fiber (102) such that said laser energy is transmissible from said source of laser energy, through the body portion and into the massaging portion (see FIG. 1); 
wherein said massaging portion is capable of emitting said laser energy into vaginal tissue surrounding said massaging portion through a predetermined outer surface laser energy emitting surface area ESA (see FIG. 1; massaging portion 108 emits light 112; the light emits away from the outer spherical surface of the massaging portion 108) when said controllable source of laser energy is activated when said probe is inserted a vagina of a user (see e.g. “The massage wand 104 further comprises a protuberance 108. When a force is applied onto the massage wand 104, the protuberance 108 executes rubbing and kneading massage to the vaginal tissue. In the mean time, the therapeutic light 112 that transmits through the massage wand 104 and the protuberance 108 provides photo therapy to the same vaginal tissue” in Para. [0015]); and 
wherein said massaging portion has an outer dimension that is larger than said body portion (see FIG. 1), said massaging portion is further characterized as having a outer surface laser energy emitting surface area ESA (see FIG. 1).

Pryor fails to specifically teach:
wherein said body portion comprises at least one indicator for determining a distance d, wherein d represents the distance said massaging portion has been inserted into the vagina or rectum of a user; wherein said at least one indicator is a marking visible on an exterior surface of said probe body; wherein said at least one indicator is further defined as a plurality of markings; wherein said markings provide an indication of the distance said probe is inserted into a vagina or rectum of a user.
Another reference, Ben-Yehuda, teaches a similar device in the analogous art of phototherapy of body cavities (see title, abstract) in which markings (430) are provided at fixed intervals (e.g. centimeters; see Para. 114) to correspond to different depths of insertion into the body cavity and which are visible from outside the cavity when the probe is inserted (see Paras. 112-114; also see Paras. 159-160 which describe similar markings 630 in FIG. 6B). Accordingly, it would have been obvious to one of ordinary skill in the art as of the filing date of the invention to modify Pryor to provide markings on the probe to indicate the linear distance the probe has been translated during said continuous movement, said markings visible from outside said vagina when said probe is inserted into said vagina, 

	Regarding Claims 24-25, as discussed above, Ben-Yehuda specifically teaches that the markings may indicate depth measured in units of length “such as centimeters and/or inches” in Para. 114. Although Ben-Yehuda fails to specifically teach that the distance between each marking is exactly one centimeter, it would nevertheless have been obvious to one of ordinary skill in the art as of the filing date of Applicant’s invention to engage in routine experimentation to discover the optimal spacing between each marker. See MPEP § 2144.05(II)(A)( “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”) (citing In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). Here, given Ben-Yehuda’s teaching in Para. 114, a variety of spacing intervals such as 1 cm intervals or 1 inch intervals between markings would be equally obvious, particularly given that length indicators typically include individual units of the chosen unit type (e.g. rulers and measuring tapes which are in units of centimeters include 1 centimeter intervals).

Claims 65-68 is rejected under 35 U.S.C. 103 as being unpatentable over Pryor in view of Ben-Yehuda and further in view of US 2016/0045762 A1 to Gurovich et al. (hereinafter “Gurovich”).
Regarding Claim 65, Pryor teaches:
a probe comprising a body portion (see portion labeled 104 in FIG. 1) and a massaging portion (108) and a handle portion (proximal end region of 104); 
wherein each of said probe and massaging portion have an outer dimension (see FIG. 1) and are transmissive to said laser energy (“The massage wand 104 is made of a material substantially transparent at the wavelength of the therapeutic light such that the therapeutic light 112 can transmit through it” in Para. [0015]); and 
wherein said probe is capable of being in optical communication with a source of laser energy (100) by an optically transmissive fiber (102) such that said laser energy is transmissible from said source of laser energy, through the body portion and into the massaging portion (see FIG. 1); 
wherein said massaging portion is capable of emitting said laser energy into vaginal tissue surrounding said massaging portion through a predetermined outer surface laser energy emitting surface area ESA (see FIG. 1; massaging portion 108 emits light 112; the light emits away from the outer spherical surface of the massaging portion 108) when said controllable source of laser energy is activated when said probe is inserted a vagina of a user (see e.g. “The massage wand 104 further comprises a protuberance 108. When a force is applied onto the massage wand 104, the protuberance 108 executes rubbing and kneading massage to the vaginal tissue. In the mean time, the therapeutic light 112 that transmits through the massage wand 104 and the protuberance 108 provides photo therapy to the same vaginal tissue” in Para. [0015]); and 
(see FIG. 1), said massaging portion is further characterized as having a outer surface laser energy emitting surface area ESA (see FIG. 1).

Pryor fails to specifically teach:
wherein said body portion comprises at least one indicator for determining a distance L, wherein L represents the distance said massaging portion has been inserted into the vagina or rectum of a user; wherein said handle portion remains substantially outside a user's vagina when said massaging portion has been inserted into a user's vagina to the extent of contacting the user's vaginal apex (although for this last limitation, the Examiner respectfully submits that given FIG. 1 and the description of Pryor, it seems reasonably clear that some portion of the region 104 would remain outside the vagina even when fully inserted).
Another reference, Ben-Yehuda, teaches a similar device in the analogous art of phototherapy of body cavities (see title, abstract) in which markings (430) are provided at fixed intervals (e.g. centimeters; see Para. 114) to correspond to different depths of insertion into the body cavity and which are visible from outside the cavity when the probe is inserted (see Paras. 112-114; also see Paras. 159-160 which describe similar markings 630 in FIG. 6B). Accordingly, it would have been obvious to one of ordinary skill in the art as of the filing date of the invention to modify Pryor to provide markings on the probe to indicate the linear distance the probe has been translated during said continuous movement, said markings visible from outside said vagina when said probe is inserted into said vagina, similar to the marks taught by Ben-Yehuda, because it would provide the nurse/doctor or 
Pryor further fails to teach that the controller is operatively coupled to an audio actuator. Ben-Yehuda teaches a speed measurement component which measures the movement rate across the tissue and provides indications communications instructions such as “faster” or “slower” or “just right” in order to provide a proper calculated dose of phototherapy (see Paras. [0080], [0128] and [0141]). Additionally, Gurovich is another related invention that is pertinent to the problem of controlling the speed of a phototherapy device across target tissue in which an audible alert is generated based on a sensed speed, such alert taking the form of any of a variety of sounds such as beeps etc. (see Para. [0046]). Accordingly, it would have been obvious to one of ordinary skill in the art as of the effective filing date of Applicant’s invention to modify Pryor to further include an audio actuator for providing feedback to the surgeon/doctor concerning the speed of motion of the probe because doing so would advantageously allow the system to monitor for incorrect 

Regarding Claim 66, Gurovich further teaches that position of the device can be monitored (see e.g. Para. [0066] and [0077]-[0078]) and that modifications based on the sensed position can be indicated (see Paras. [0080],[0083] and [0085]). Given that Pryor’s device is intended to provide a simultaneous light therapy and massaging therapy of the vagina (i.e. necessarily a sequence of in and out motions), and in view of Ben-Yehuda’s teaching concerning the maintenance of a desired correct speed in order to prevent incorrect dosing, it would have been obvious to one of ordinary skill in the art as of the filing date of the invention to modify Pryor in view of Ben-Yehuda and Gurovich to provide audio indications to a surgeon/physician to transition from “in” to “out” motion and vice versa at the appropriate respective locations, because doing so would help ensure that the proper dose of phototherapy is applied to all tissue regions. 

Regarding Claim 67, as discussed above, Gurovich teaches that the audio alert can be beep(s). 

Regarding Claim 68, as already discussed above, Ben-Yehuda and Gurovich provide that a desired speed is calculated based on the intended dose of phototherapy. Thus, in the modified device above, when a physician moves the device at the correct speed, the . 

Claims 66-68 are further rejected under 35 U.S.C. 103 as being unpatentable over Pryor in view of Ben-Yehuda and Gurovich as applied to claims 65-68 above, and further in view of US 2007/0208252 A1 to Makower (hereinafter “Makower”).
Regarding Claim 66, Pryor in view of Ben-Yehuda and Gurovich renders this claim obvious as discussed above. However, in the interest of being thorough, Makower is another reference which is pertinent to the problem of controlling the direction of a treatment device inserted into a human body orifice, and specifically teaches that a computer monitoring the system may provide an indicator such as an audio indicator to indicate that the direction of the device should be turned to navigate toward a desired target location (see Para. [0140]). Given that Pryor’s device is intended to provide a simultaneous light therapy and massaging therapy of the vagina (i.e. necessarily a sequence of in and out motions), and in view of Ben-Yehuda’s teaching concerning the maintenance of a desired correct speed in order to prevent incorrect dosing, it would have been obvious to one of ordinary skill in the art as of the filing date of the invention to modify Pryor in view of Ben-Yehuda and Gurovich to provide audio indications to a surgeon/physician to transition from “in” to “out” motion and vice versa at the appropriate respective locations, because doing so would help ensure that the proper dose of phototherapy is applied to all tissue regions. 

Regarding Claim 67, as discussed above, Gurovich teaches that the audio alert can be beep(s). 

Regarding Claim 68, as already discussed above, Ben-Yehuda and Gurovich provide that a desired speed is calculated based on the intended dose of phototherapy. Thus, in the modified device above, when a physician moves the device at the correct speed, the time to travel the full “in” direction would be the same as the time to travel the full “out” direction, and thus the audio alerts would be spaced apart by equal time intervals.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
References A through M on Page 1, as well as References A through J on Page 2 of the attached Notice of References Cited (PTO-892) have been cited and discussed previously on the record of related Application No. 15/452,958, and as such there is no further discussion of those references here;
Black ‘247: see title, abstract, FIG. 9;
Altshuler ‘473: visual indicator 1804 (e.g., an LED) or an audio indicator (e.g., a beeper) may be used to inform the operator that the handpiece speed is inside or outside the desired range;
Dewey ‘357: see Para. [0093] (“If at any point during the treatment, the velocity of the tip 26 changes to a value below or above the desired range, the indicator ring 38a turns off and the speaker 96 is actuated to emit a tone to 
Witzel ‘570: see Para. [0092] (“The pulling cable 113A 113B, 139 may also be connected to a computer program that monitors the movement of the annulus and provides push/pull instructions in a coordinated fashion with the movement of the annulus or the annular organ structure”);
Welches ‘489: see Paras. [0038] and [0041].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R DOWNEY whose telephone number is (571)270-7247.  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY JACKSON can be reached on (571)-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/JOHN R DOWNEY/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        Tuesday, March 23, 2021